       Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 1 of 12




Bruce D. Skaug                               Kristen K. Waggoner*
bruce@skauglaw.com                           kwaggoner@ADFlegal.org
ID Bar No. 3904                              D.C. Bar No. 242069
Raul R. Labrador                             Parker Douglas*
raul@skauglaw.com                            pdouglas@ADFlegal.org
ID Bar No. 5469                              MI Bar No. P83242
Skaug Law, P.C.                              Christiana M. Holcomb*
1226 E. Karcher Road                         cholcomb@ADFlegal.org
Nampa, ID 83687                              D.C. Bar No. 176922
(208) 466-0030                               Alliance Defending Freedom
(208) 466-8903 Fax                           440 First St. NW, Suite 600
                                             Washington, D.C. 20001
Roger G. Brooks*                             (202) 393-8690
rbrooks@ADFlegal.org                         (202) 347-3622 Fax
NC Bar No. 16317
Jeffrey A. Shafer*
jshafer@ADFlegal.org                         *Admitted pro hac vice
IL Bar No. 6230713
Alliance Defending Freedom
15100 N. 90th St.
Scottsdale, AZ 85260
(480) 444-0020
(480) 444-0028 Fax

Attorneys for Proposed Intervenors

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF IDAHO

LINDSAY HECOX, and JANE DOE with her
next friends JEAN DOE and JOHN DOE,

                       Plaintiffs,                     Case No. 1:20-cv-00184-CWD
       v.
                                                 REPLY MEMORANDUM IN SUPPORT
BRADLEY LITTLE, in his official capacity            OF MOTION TO INTERVENE
as Governor of the State of Idaho, et al.,

                       Defendants.
         Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 2 of 12




                                        INTRODUCTION

        In their opening memorandum, Madison (Madi) Kenyon and Mary (MK) Marshall

(“Proposed Intervenors” or “Intervenors”) set out the Ninth Circuit’s standard governing

intervention of right, and facts amply establishing their right to intervene. Neither of Plaintiffs’

arguments in opposition have merit, and combining two deficient responses does not change the

conclusion.

        Madi and MK are women who have suffered the negative impacts of competition by male

athletes, who are protected by the Fairness in Women’s Sports Act, and who will suffer the

consequences if the protections of that Act are enjoined. Because these determinative facts

cannot be denied, Plaintiffs attempt to distract from them by disputing the validity under Rule 24

of an interest that Madi and MK did not offer for that purpose (i.e., their view of the physicality

of “female”), and then by arguing that the Fairness Act does not actually protect Madi and MK’s

interests.

        Plaintiffs next argue that the State will “adequately” represent the interests of Madi and

MK, but to do so they must ignore the test for “adequacy” established by the Ninth Circuit.

Proposed Intervenors’ Mem. in Supp. of Intervention at 8-9, ECF No. 30-1 (“Intervenors’

Mem.”). It is not necessary to disparage the State’s vigor in order to recognize that Madi and MK

will bring additional arguments and facts to the litigation—and important ones.

        Against the even lower bar of permissive intervention, Plaintiffs assert that Intervenors’

extremely prompt motion was somehow late. It was not. And finally, Plaintiffs threaten that if

Intervenors dare to speak clearly in this litigation about the biological, binary, sexual categories

of humanity which give rise to the unfairness in athletics that the Fairness Act addresses, then

Plaintiffs will disrupt the litigation by launching collateral motions to force Intervenors to speak

using words according to Plaintiffs’ preferred ideological framework of gender identity, rather


                                                  2
         Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 3 of 12




than within the framework of biological sex around which the Fairness Act is built. But Plaintiffs

threat is no basis to deny Proposed Intervenors’ request to participate.


I.     Proposed Intervenors are entitled to intervene as of right.

       The Ninth Circuit embraces a liberal reading of Federal Rule 24 “in favor of

intervention,” United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004), concluding

that this advances “efficient resolution of issues.” Forest Conservation Council v. U.S. Forest

Serv., 66 F.3d 1489, 1496 n.8 (9th Cir. 1995). The court follows Rule 24’s advisory committee

note that “[i]f an absentee would be substantially affected in a practical sense by the

determination made in an action, he should, as a general rule, be entitled to intervene.” Sw. Ctr.

for Biological Diversity v. Berg, 268 F.3d 810, 822 (9th Cir. 2001). Madi and MK will be

practically and substantially affected, and so are entitled to intervene as of right under this

standard.

       A.      Intervenors Madi and MK are entitled to intervene because Plaintiffs’ claims
               threaten a significant interest of Intervenors that is protected by law.

       As one critical factor in determining intervention as of right, the Ninth Circuit asks

whether the applicant has a “significant protectable interest” in the underlying action. Prete v.

Bradbury, 438 F.3d 949, 954 (9th Cir. 2006). That is, is there “a relationship between” a legally

protected interest of Intervenor “and the plaintiff’s claims.” Cal. ex rel. Lockyer v. United States,

450 F.3d 436, 441 (9th Cir. 2006). As set forth in their May 26, 2020 memorandum, Proposed

Intervenors have a personal stake as female athletes in the fair competition that is protected by

the Fairness in Women’s Sports Act. Intervenors’ Mem. at 7. If Plaintiffs are granted the relief

they demand, Intervenors will lose that protection, and will lose the experience of “level playing




                                                  3
             Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 4 of 12




field” competition during their collegiate athletic careers. Id. at 11. This is a direct and qualifying

interest.1

        Plaintiffs attempt to dodge this decisive equation by simply denying that the Fairness in

Women’s Sports Act is aimed to exclude male participants from female athletics. Instead, they

assert, it excludes “women and girls who are transgender.” Pls.’ Opp’n to Mot. to Intervene at

10, ECF No. 45 (Opp’n Mem.). Plaintiffs may use words as they wish, but they cannot change

the reality that the Fairness Act forbids athletes of the male sex from competing in events

denominated for the female sex, and that Madi and MK are athletes of the female sex who are

interested in and benefit from this legal protection. And the suggestion that, as a class, male

athletes do not have a physiological advantage over female athletes is simply false, as amply

demonstrated in the Declaration of Professor Gregory Brown.2

        Alternatively, Plaintiffs propose that defeating Plaintiffs’ claims “will not advance [the]

claimed interests” of Madi and MK, id., because their competitors from schools outside of Idaho

are not subject to regulation under the Fairness Act. Id. at 11. But the fact that a particular law

only partially protects an intervenor from harm does not mean—either logically or legally—that

the intervenor has no interest in preserving that partial protection. The Fairness Act requires a




1
  Plaintiffs attempt to distract from this concrete and legally protected interest by discussing
instead a more general concern about the unique experiences of women that was mentioned by
Madi Kenyon in her declaration. See Opp’n Mem. at 9. As the Court will find, however, the only
“interest” relied on by Intervenors in making this motion is their interest in enjoying athletic
competition “shielded from physiologically advantaged male participants to whom they stand to
lose.” See Intervenors’ Mem. at 6-7.
2
  See Expert Decl. of Dr. Gregory A. Brown, ECF No. 41-1. In fact, Plaintiffs implicitly concede
the existence of the male physiological advantage each time they emphasize Plaintiff Hecox’s
claimed artificial suppression of endogenous testosterone production, or point to the NCAA
regulations that require proof of extended pharmaceutical interference with this natural feature of
male physiology. As Dr. Brown details, such hormonal manipulation does not neutralize the
male physiological advantage. E.g., id. at ¶¶11(c), 18, 20 (h)(m-p).


                                                  4
         Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 5 of 12




female-only composition to the Idaho teams on and against which Madi and MK compete—a

condition that will protect Intervenors and similarly situated Idaho women and girls against

unfair competition in one segment of athletic competitions. The law may and often does pursue

incremental improvements, and the beneficiaries of incremental protections are entitled to defend

them. If this were not a consequential law and protection, then Plaintiffs would not have brought

this lawsuit.

        B.      The interests of Madi and MK are not adequately protected by the State
                defendants.

        Intervenors demonstrated in their opening memorandum that they are entitled to

intervene because it is not possible to say that the State “will undoubtedly make all of a proposed

intervenor’s arguments.” Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003). Defendants

respond by ignoring that legal standard, and attempting to change the topic.

        Plaintiffs emphasize that the State defendants share the “identical” “ultimate objective”

as Intervenors (i.e., defense of the Fairness Act) and are “vigorously” defending that Act. Opp’n

Mem. at 12-13, 17. But that much is equally true in most cases where intervention is granted, and

is not the test. What the caselaw identifies as relevant is the content of the advocacy, and whether

named parties are likely or unlikely to present all of a proposed intervenor’s arguments.

Intervenors’ Mem. at 8-9.

        As Proposed Intervenors set out in their May 26, 2020 memorandum, the elected officials

and government entities named as defendants are not similarly situated to Madi and MK, have

not personally experienced the impact of unfair athletic competition, and are not postured to

make the full array of arguments that Proposed Intervenors will make. Id. at 10-11, 15-16.

Indeed, Intervenors have shown that State officials are likely to be constrained by both past

statements and current institutional obligations in a manner that will limit the State Defendants’



                                                 5
         Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 6 of 12




ability to unequivocally advance certain arguments that Intervenors intend to make in defense of

the Act. Id. at 11-14.

       Concretely, while Plaintiffs note that Defendants have filed memoranda opposing

Plaintiffs’ claims (again, a given in almost every case addressing intervention) as though this

demonstrated adequacy of representation, examination of those memoranda simply confirms the

different viewpoint and arguments that Intervenors bring to the table. It takes nothing away from

the professionalism of the State’s memoranda to observe that there is more to be said. For

example, Defendants have not raised the argument, made by Proposed Intervenors in their

[Proposed] Memorandum in Opposition to Plaintiffs’ Motion for Preliminary Injunction dated

June 9, 2020 at 9-17, ECF No. 46 (“Int. [Proposed] PI Opp’n”), that Plaintiffs have completely

inverted the standard governing a facial equal protection challenge. Nor do Defendants bring into

sharp focus—as Intervenors do—the fact that Plaintiffs are attempting to invoke Equal

Protection to replace the rational division of sports by sex (justified by physiological differences

between the sexes, as explained in the legislative findings of the Fairness Act) with an irrational

division of sports by gender identity (justified by nothing coherent). See Intervenors’ Mem. at

16; see also Int. [Proposed] PI Opp’n at 14-17.

       The necessity of Intervenors’ participation has if anything been heightened by the State

Defendants’ recent filings, in which Defendants appear to endorse a narrowing reading of the

Act that Intervenors would argue is not justified by the wording of the Act, and would

unjustifiably limit the protections accorded to Intervenors by the Fairness Act. Cf. Lockyer, 450

F.3d at 444 (“That the government will offer such a limiting construction of the Amendment is

not just a theoretical possibility; it has already done so.”). Defendants suggest that “HB 500

would come into play only if a ‘dispute regarding [Hecox’s] sex’ were to arise,” Resp. to Mot.




                                                  6
         Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 7 of 12




for Prelim. Inj. at 5, ECF No. 41, and that as a result “it is far from clear whether HB 500 would

have any effect on [Hecox’s] ability to participate” on the BSU women’s cross-country team. Id.

at 9-10. Intervenors, by contrast, believe that the Fairness in Women’s Sports Act categorically

prohibits Hecox’s participation in female athletics in Idaho (Idaho Code § 33-6203(2)), and that

the provision of a dispute resolution mechanism does not grant a license to violate the statute

unless and until that provision is invoked. This divergent understanding of the Act is “far more

than [a] difference[ ] in litigation strategy.” Lockyer, 450 F.3d at 444. It is instead a disagreement

that implicates the degree of protection that the Fairness in Women’s Sports Act will provide to

female athletes like Madi and MK. See id. at 445.

       In short, Proposed Intervenors have made a strong showing that it is far from

“undoubted” that Defendants will make “all of” the arguments that Madi and MK will make.

Arakaki, 324 F.3d at 1086. It would be more accurate to say that Defendants “undoubtedly will

not” make all of those arguments. Intervenors have more than demonstrated that the

representation of their interests and positions by the State “may be” inadequate, satisfying the

test in this Circuit. Id.; see also Berg, 268 F.3d at 824 (Intervenor need only show that “it is

likely that Defendants will not advance the same arguments as Applicants.).


II.    Madi and MK are entitled to permissive intervention.

       To address the even more lenient standard governing permissive intervention

(Intervenors’ Mem. at 18), Plaintiffs add only two more arguments. Neither has merit.

       Plaintiffs assert, without citation to caselaw authority, that Proposed Intervenors’ motion

to intervene—filed a mere six weeks after the initiation of the lawsuit—is tardy. Opp’n Mem. at

17-18. On the contrary, as the precedents reviewed by Intervenors in their opening memorandum

confirm, Intervenors’ motion was timely, and indeed expeditious. Intervenors’ Mem. at 6. As



                                                  7
          Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 8 of 12




demonstrated by Intervenors’ filing of their conditional opposition to Plaintiffs’ motion for a

preliminary injunction, granting Intervenors participation need not delay this litigation in the

least.

         Plaintiffs’ next argue that the Court should deny permissive intervention because, they

assert, counsel for Intervenors “have a history of misgendering” (Opp’n Mem. at 18) and

“incivility” (Opp’n Mem. at 7) in a separate litigation.

         Counsel for Intervenors have neither said nor intended anything discourteous. They have

spoken with necessary accuracy. The problem addressed by the Fairness Act is exclusively

concerned with athletics and objective facts about human bodies—specifically, the large

difference in physical and athletic capabilities that the bodies of males possess. These advantages

are sex-specific, not gender identity-specific. For this reason, not only the Fairness Act but the

federal regulations that govern the application of Title IX to athletics (as well as many other

laws) divide humanity, and accord rights, according to sex—not gender identity or any other

subjective category. Meanwhile, the very definition that Plaintiffs offer of “transgender” is that

an individual experiences a gender identity that is the opposite of his or her sex. Opp’n Mem. at

2 n.1.

         So, to speak coherently about the goals, justifications, and validity of the Fairness in

Women’s Sports Act, it is necessary rather than “uncivil” to use words in a way that clearly

differentiates between the objective and “immutable” categories of “sex,” Frontiero v.

Richardson, 411 U.S. 677, 686 (1973) (plurality)—that is, male and female—on the one hand,

and the subjective, experiential category of gender identity on the other.

         Further, it goes far beyond “civility” to demand that Proposed Intervenors (and the State

as it defends the statute) surrender the game as the price of admission. Lawyers and the law




                                                   8
         Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 9 of 12




above all must believe that words matter, shape analytic frameworks, and affect outcomes. The

Fifth Circuit in its Varner decision was correct that the choice to refer to a male individual as

“female” does not merely confuse the discussion, but conveys “tacit approval” of the position

that the subjective, experiential category of gender identity is more real, more important, than the

objective, immutable category of sex. See United States v. Varner, 948 F.3d 250, 256 (5th Cir.

2020). In the context of athletics, the Fairness Act (like Title IX’s athletics regulations) rests on

the opposite premise, and both the State defendants and Proposed Intervenors are entitled to

defend both the Act and its premise.

        The Court will find a necessary clarity when counsel speaks about the (male) sex of

transgender individuals who are competing against girls and women, but the Court will find no

discourteous word written or spoken by counsel. If feelings are bruised by the bare fact of

confrontation with an opposing point of view or factual disagreement (indeed, one that is

codified in the challenged Act itself), this is regrettable, but sadly often inevitable in litigation. It

is Plaintiffs who have chosen to inject themselves into public discussion and controversy on this

topic by bringing this lawsuit.

        Plaintiffs’ suggestion that any reference to the sex (as opposed to gender identity) of an

individual asserting a transgender identity is “mentally devastating” to that person (Opp’n Mem.

at 19 n.15) is of doubtful relevance; Plaintiffs point to no authority that would permit them to

appropriate either women’s athletics or the speech of others as therapeutic tools. To the extent it

is relevant, Plaintiffs’ allegation of harm will be disputed as a matter of science. Dr. Levine

explains in detail the scientific basis to believe that for many young people, at least,

“affirmation” in a transgender identity in fact steers them down a life-path with severely negative




                                                    9
          Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 10 of 12




long term mental and physical health outcomes. Expert Aff. of Dr. Stephen B. Levine, M.D.,

ECF No. 46-2.3

         Plaintiffs’ assertion that Proposed Intervenor’s presence in the lawsuit will “likely

require[ ] the parties to litigate to prevent these abusive discovery tactics” (Opp’n Mem. at 19) is

untrue, or is a perverse threat. Intervenors do not intend to try to compel Plaintiffs to use the

language of sex and gender identity in the way that Intervenors believe is accurate. If Plaintiffs,

by contrast, intend to precipitate motion practice to compel opposing parties to use language in

the way that affirms Plaintiffs’ theories, that sideshow controversy will be of their own choice,

and that threat can hardly be a valid reason to exclude from the litigation and the courtroom the

voice of young women athletes who have experienced unfair competition, who are protected by

the Fairness in Women’s Athletics Act, and who will be harmed if that Act is enjoined.

                                          CONCLUSION

         For the foregoing reasons, Proposed Intervenors Madi Kenyon and MK Marshall

respectfully request that this Court grant their application to intervene.

         Respectfully submitted this 16th day of June, 2020.

                                               By: /s/Bruce D. Skaug
    Roger G. Brooks*                            Bruce D. Skaug


3
 Plaintiffs’ attempt to preemptively discredit Dr. Levine, see Plaintiffs’ [Proposed] Supplemental
Response to Motion to Intervene, ECF No. 51-1, is baseless. While it is true that one district
court did not agree with Dr. Levine’s conclusions on the facts of that particular case, in another
case the First Circuit sitting en banc quoted and relied on Dr. Levine’s expert opinions
extensively. Kosilek v. Spencer, 774 F.3d 63 (1st Cir. 2014) (en banc). As his Affidavit discloses,
Dr. Levine founded the Case Western Reserve University Gender Identity Clinic in 1974, has
published extensively and for many years concerning gender dysphoria, chaired the Standards of
Care Committee that developed an earlier version of the much-cited standards of care now
published by the World Professional Association for Transgender Health (WPATH), has been
retained by the State of Massachusetts as a consultant on the treatment of transsexual inmates
since 2007, and was retained as a court-appointed expert on treatment of transgender inmates by
the Honorable Mark Wolf of the Eastern District of Massachusetts in 2006. See Expert Aff. of
Dr. Stephen B. Levine, M.D. at ¶¶ 1-5, ECF No. 46-2.


                                                  10
       Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 11 of 12




 rbrooks@ADFlegal.org                bruce@skauglaw.com
 NC Bar No. 16317                    ID Bar No. 3904
 Jeffrey A. Shafer*                  Raul R. Labrador
 jshafer@ADFlegal.org                raul@skauglaw.com
 IL Bar No. 6230713                  ID Bar No. 5469
 ALLIANCE DEFENDING FREEDOM          SKAUG LAW, P.C.
 15100 N. 90th St.                   1226 E. Karcher Road
 Scottsdale, AZ 85260                Nampa, ID 83687
 (480) 444-0020                      (208) 466-0030
 (480) 444-0028 Fax                  (208) 466-8903 Fax

 Kristen K. Waggoner*                *Admitted pro hac vice
 kwaggoner@ADFlegal.org
 D.C. Bar No. 242069
 Parker Douglas*
 pdouglas@ADFlegal.org
 MI Bar No. P83242
 Christiana M. Holcomb*
 cholcomb@ADFlegal.org
 D.C. Bar No. 176922
 ALLIANCE DEFENDING FREEDOM
 440 First St. NW, Suite 600
 Washington, D.C. 20001
 (202) 393-8690
 (202) 347-3622 Fax

Attorneys for Proposed Intervenors




                                      11
         Case 1:20-cv-00184-DCN Document 52 Filed 06/16/20 Page 12 of 12




                                  CERTIFICATE OF SERVICE
         I hereby certify that on June 16, 2020, I filed the foregoing electronically through the

CM/ECF system, which caused the following parties or counsel to be served by electronic

means, as more fully reflected in the Notice of Electronic Filing:


 Andrew Barr                                        Dayton Reed
 abarr@cooley.com                                   dayton.reed@ag.idaho.gov

 Catherine West                                     Steven Olsen
 cwest@legalvoice.org                               steven.olsen@ag.idaho.gov

 Chase Strangio                                     W. Scott Zanzig
 cstrangio@aclu.org                                 scott.zanzig@ag.idaho.gov

 Elizabeth Prelogar                                 Attorneys for Defendants
 eprelogar@cooley.com

 Gabriel Arkles
 garkles@aclu.org                                   Matthew Wilde
                                                    mattwilde@boisestate.edu
 James Esseks
 jesseks@aclu.org                                   Attorney for Defendants Boise State University and
                                                    Marlene Tromp
 Kathleen Hartnett
 khartnett@cooley.com

 Richard Eppink
 reppink@acluidaho.org

 Attorneys for Plaintiffs


                                               s/ Bruce D. Skaug
                                               Attorney for Proposed Intervenors




                                                  12
